This court has heard a number of appeals arising from the legislature's effort to prevent future sexual offenses from being committed. This court's seminal opinion was State v. Lyttle (Dec. 22, 1997), Butler App. No. CA97-03-060. Recently this court decided an appeal in which Judge John Moser found that certain provisions of R.C. 2950 were unconstitutional ex post facto enactments. I dissented in State v. Ray (Mar. 30, 1998), App. No. CA97-09-180, unreported, for the same reasons I dissent in this case. Until the Supreme Court of Ohio speaks to this issue, I must respectfully dissent.